Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 1 of 35 Page ID #:6




                      EXHIBIT “A”
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 2 of 35 Page ID #:7


                                                                   ELECTRONICALLY
                                                                          FILED
                                                                   1/21/2021 2:34 PM

      Todd T. Cardiff, Esq. (SBN 221851)
 2    LAW OFFICE OF TODD T. CARDIFF
      1901 First Avenue, Ste. 219
 3    San Diego, CA 92101
 4    Tel: (619) 546-5123
      Fax: (619) 546-5133
 5    todd@tcardifflaw.com

 6    Attorney for Plaintiff
 7    John Sears
 8
                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 9
                                   COUNTY OF SAN LIDS OBISPO
10
Il    JOHN SEARS                                    ) Case No. 21 CVP-0017
                                                    )
12                                               ) CO:MPLAINT FOR VIOLATIONS OF
                     Plaintiffs,
13                                               ) CIVIl, RIGHTS (42 U.S.C. § 1983);
      V.                                         ) STATE LAW CLAIMS FOR
I4                                               ) DAMAGES, INJUNCTIVE AND
15    CALIFORJ.~IA IDGHWAY PATROL, a ) DECLARATORY RELIEF
      State Agency; DAVID AGREDANO, an )
16    officer with the California Highway PatroJ;) [DEMAND FOR JURY TRIAL]
J7    and DOES 1-40, inclusive,                     )
                                                    )
18                   Defendants.                    )
19
20
      _______                      _____
                               .;.__
                                                    )
                                                    )


2l                                        INTRODUCTION
22                  On Jamiary 23, 2020, Plaintiff John Sears, also known as "Mule," was
             1.
23
       traveling on Lake Naciemento Drive, in San Luis Obispo County, leading his two
24
       mules, when he was approached by Defendant California Highway Patrol Officer
25
       David Agredano. CHP Officer David Agredano requested and then ordered that
26
       Plaintiff "stay off the road." Such order and Plaintiffs subsequent arrest was in
27
       violation of the Plaintiff's natural, Constitutional and statutory rights to use the public
28

        CO:MPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                    1
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 3 of 35 Page ID #:8




 1     thoroughfare. By this action John Sears seeks to protect this ages-old nomadic way of
 2     life and the sacred relationship between man and horse to travel together with

 3     reverence and respect for this beautiful place in which we all reside caHed Earth.
 4            2.     Nacimient o Lake Drive is part of the Juan Bautista de Anza Trail , a
 s     National Park Service Historic Trail that stretches 1200 miles between San Francisco
 6
       and Nogales Mexico. It is a two-lane country road that twists through scenic. _g olden
 7
       hills characteristic of San Luis Obispo County. It is the ONLY route between town of
 8
       Bradley and Paso Robles that avoids traveling on Highway 101.
 9
              3.     Along substantial stretches, N acimiento Lake Drive is hemmed in by a
lO
       hill on one side and a drop-off on the other. It has narrow to non-existent shoulders in
11
       many areas. The area directly adjacent to the road (off the pavement) would be
12
       difficult to impossible for a human walldng two pack mules in toe to safely navigate.
l3
14
             4.      At the time that CHP Officer Agredano approached, Mr. Sears was

15     approximately 8 miles outside of Paso Robles. A number of cars had called

16     dispatchers clailJling the mules were a safety hazard. Dash cam video demonstrates

17     that cars were speeding by Mr. Sears and his mules, irrespective of the California

l8     vehicle code that requires them to slow down and even stop to avoid frightening or

19     endangering the animals. CHP Officer Agredano did nothing to enforce such law.
20     Instead, he arrested Mr. Sears a mile Jaier at the intersection of Nacimiento Lake Drive
21     and. San Marcos Drive. Mr. Sears was 5.2 miles outside of the Paso Robles, with no
22     alternative route to travel.
23           5.     Mr. Sears was arrested for failure to comply with a lawful order of a
24
       peace officer (Cal. Veh. Code 2800(a)) and pedestrian outside of crosswallc. (Cal.
25
       Veh. Code § 21954.) His mules and personal property were impounded and only
26
       released upon payment of a fee. Such $266 fee constitutes more than 90% of Mr.
27
       Sears, monthly income.
28

        COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                   2
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 4 of 35 Page ID #:9




                6.    The demand of the CHP Officer to keep off the road was not only
 2     impossible to safely comply with, but inconsistent with vehicle codes that provide that
 3     animals that are ridden or driven have the same rights as vehicles to use the public
 4     highway. In addition, video Mr. Sears was complying with the laws applicable to
 5     pedestrians and Californian Food and Agricultural Codes applicable to livestock on
 6
       roads.
 7
                7.    If Plaintiff Sears arrest was lawful, it would destroy his ability to freely
 8
       and safely travel throughout the state. Plaintiff has a natural, Constitutional and
 9
       statutory right to travel the public thoroughfares while driving an animal (in this case a
10
       mule), without fear of arrest.
11
                8.    Plaintiff Sears alleges that the arrest was in violation of the United States
12
       and California Constitution in that Defendant Agredano lacked probable cause for the
J3
       arrest, sought to prevent Plaintiff from exercising his natut'a~ Constitutional and
]4
       statutory rights.
15
16              9.    Plaintiff Sears also seeks injunctive and declaratory relief to prevent

17    further arrests and avoid a multiplicity of lawsuits. (Code Civ. Proc. § 1060.) A

J8    judicial declaration is necessary so that he may present such judicial declaration to law

19     enforcement in the future, and secure h.is right to safely travel the public thoroughfares
20    without fear arrest.
21              10.   In summary, John Sears was arrested on the historically designated Juan
22    Bautista de Anz.a Trail for using the same manner of travel as Juan Bautista de Anza
23    used in 1775-1776. Judicial intervention is necessary to preserve Mr. Sear's historic
24    way of life.
25

26
27

28

        COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                     3 .
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 5 of 35 Page ID #:10




                                 HISTORICAL AND LEGAL BACKGROUND
 2

 3               11.    Plaintiff John Sears practices an ancient nomadic way of life. Leading
 4     two mules, :tvfr. Sears travels constantly throughout California. He calls his group of
 5
       travelers the "3 Mules" or "The Mules\ with John being the "third mule".
 6
                 12.    Plaintiff John Sears considers walking his mules a sacred act, and through
 7
       his blog posts, he educates the community about the benefits of this ages-old nomadic
 8
       way of life-walking with reverence and respect for the Natural World. The use of
 9
       mules for travel has been documented to at least 3,000 be in ancient Egypt.
10
                 13.    Mules were critical for the United States's western expansion. Because
l1
       mules have harder hoofs and greater stamina than horses, they were the favored steed
12
       for miners during California's gold rush. By 1852, there were an estimated 16,000
13
14     mules in Norlhern California, and by 1855, the mule population sweJled to over 31,000.

                 14.    The right to travel is not only enshrined in the United States Constitution
15
16     and California Constitution, but dates back to at least the Magna Carte in 1215.

17               J 5.   Equating travel with the notion of"liberty" in the U.S. Supreme Court

18     stated:

19                      Freedom of movement across frontiers in either direction, and inside
                        frontiers as well, was a part of our he1itage .. .It may be as close to the
20                      heart of the individual as the choice of what he eats, or wears, or
21                      reads. Freedom of movement is basic in our scheme of values.
22
       (Kent v. Dulles (1958) 357 U.S. 116~ 126.)
23

24               16.    As recognized by California Courts "[T]he right to intrastate travel (which

25     includes intramunicipal travel) i.s a basic human right protected by the United States and

26     California Constitutions as a whole. Such a right is implicit in the concept of a

27     democratic society and is one of the attributes of personal liberty under common law."

28

         COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                       4
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 6 of 35 Page ID #:11




 l     (In re White (1979) 97 Cal.App.3d 141, 148 (citing U.S . Const., Art. IV,§ 2 and the
 2     5th, 9th and 14th Amends.; Cal. Const., art. I, § 7, subd. (a) and art. I, § 24).)
 3            17.    Thus, the choice of how, when and where one travels cannot be
 4     unreasonably restricted.
 5
              18.    The California Vehicle Code 21050 recognizes that horses, mules and
 6
       other animals are pennitted to be ridden and driven on public road. Such code states:
 7
                     Every person riding or driving an animal upon a highway has all of the
 8                   rights and is subject t o all of the duties applicable to the driver of a
                     vehicle by this division and Division 10 (commencing with Section
 9
                     20000), except those provisions which by their very nature can have no
10                   application.
11
12     (Cal. Veh. Code§ 21050.)

13            19.    Because of the sign ificant speed difference between an equestri.an and a

14     motor vehicle, California placed the burden of motor vehicles to operate safely arotmd
15     equestrians and other animals. Cal. Vehicle Code states:

16                   The driver of any vehicle approaching any horse drawn vehicle, any
                     ridden animal, or any livestock shall exercise proper control of Ws vehicle
17
                     and shall reduce speed or stop as may appear necessary or as may be
18                   signalled or otherwise requested by any person driving, riding or in
                     charge of the animal or livestock in order to avoid frightening and to
19
                     S£1feguard the animal or Jiv.estock and to insure the s.afety of any person
20                   driving or ricling the animal or in charge of the livestock.
21
22     (Cal Yeh. Code§ 21759.)

23           20.     The California Driver 's Handbook states:

24                   Horse-drawn vehicles and riders of horses or other animals are entitled to
                     share the road with motor vehicles . It is a traffic offense to scare horses or
25                   stampede livestock. Slow dm,vn or stop, if necessary, or when requested
26                   to do so by the riders or herders .

27

28

         COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                    5
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 7 of 35 Page ID #:12




 1               21.   Numerous other codes place conditions on the proper handling livestock
 2     and animals, while upholding the basic right to use the public thoroughfare. (See e.g.,
 3     Cal. Food & Ag. Code § 16902, 16903 .)
 4

 5
                                                 VENUE
 6
             22. ·     Venue is proper in San Luis Obispo Superior Court in that the incidents
 7
       complained of herein occurred in San Luis Obispo County.
 8
             23.       This Case should be assigned to the Paso Robles Branch of the San Luis
 9
       Obispo Superior Court, pursuant to Local Rule 9.27, because the incidents complained
10
       of herein occurred in the unincorporated area of the County, near Paso Robles.
lJ
12
                                                PARTIES
J3
                 24.   Plaintiff John Sears is an individual. He lives a nomadic life and,
14
       therefore, considers himself a citizen of Caufomia without a residential address.
15
                 25.   Defendant California Highway Patrol is a state agency. It is alleged on
16
l?     information and belief that the California Highway Patrol has jurisdiction to enforce the
       traffic laws on ail 1'oads throughout California, including in the area where Plaintiff was
18
19
       anested.

20               26.   ·Defendant David Agredano is a law enforcement officer employed with
21     tht: California Highway Patrol. Dt:ft:ntlant Davict Agredano is being sued in his

22     individual capacity. It is alleged on information and belief that all acts complained of
23     herein were done within the scope of his employment with the California Highway
24     Patrol.
25               27.   DOES 1-40 are currently unknown to Plaintiff. DOES 1-40 may be either
26     other individuals or state agencies that arc, in some way, responsible for the actions
27     complained of herein. Plaintiff will seek to move the court to add such parties as U1eir
28

         COMPLAlNf FOR DAMAGES, DECLARATORY AND INJUNCTNE RELIEF
                                                     6
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 8 of 35 Page ID #:13




 1     names, and capacities are discovered, unless Plaintjff determines that DOES 1-40 are

 2     not necessary or indispensable parties and are not required for the court to fully
 3     adjudicate the issues of the case.
 4            28.      Pursuant to Code of Civil Procedure section 389, subd. (c), Plaintiff is not
 5     naming Commissioner Amanda Ray, in her official capacity, based on case 1aw
 6
       indicating that it would be redundant to name both the public agency and the policy .
 7
       making head of the public agency. It is alleged on information and belief that complete
 8
       relief sought under the declaratory relief cause of action can be afforded without
 9
       Commissioner Amanda Ray as a party. However, if Commissioner Amanda Ray is a
10
       necessary and indispensable party, Plaintiff will seek a stipulation or leave of court to
11
       add her io the complaint.
12
              29.      It is further alleged, on information and belief, that Defendant California
13
14     Highway Patrol is uniquely positioned and qualified to represent the interest of all law

J5     enforcement throughout the State wjth regard to the natural, Constitutional, and

16     statutory rights sought to be protected in this action. To the extent that the State of

17     California is a necessary and indispensable party, Plaintiff wiJl seek to add such party.

18

19
                                      FffiST CAUSE OF ACTION .
20                         VIOLATION OF CONSTITUTIONAL RIGHTS
                                         (42 USC§ 1983)
21
                               SEARS V. AGREDANO AND DOES 1-40
22
              30.      Plaintiff incorporates and re-alleges all previous paragraphs as jf fully set
23
24     forth herein.

25            31.      Plaintiff has natural, Constitutional and statutory right to travel along the

26     public roadways with his mules, including, but not limited to the Fifth and Fourteenth

27     Amendments of the U.S. Constitution and Art I, sections 1 & 7 of the California

28     Constitution.

         COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                    7
      Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 9 of 35 Page ID #:14




  1            32.     Defendant violated such rights by ordering him off the road in violation
  2     of such rights .
  3            33.     Defendant' s order was not a lawful order, and was not possible to comply
  4     without grave risk to his livestock.
  5
               34.     Defendant lacked probable cause to arrest Plaintiff for failing to comply
  6
        with an order that was not lawful.
  7
               35.     Defendant lacked probable cause to arrest Plaintiff for failing to comply
  8
        with Vehicle Code section 21954, in that the evidence demonstrates that all times,
  9
        Plaintiff, if he could be considered a pedestrian, was complying with Vehicle Code
 lO
        section 21954 and all other codes applicable to Pedestrians.
 ll
               36.     Defendant lacked probable cause to arrest Plaintiff because Plaintiff bas a
 12
 13
        right to drive, lead or accompany his mules along the public highway, pursuant to Cal.
 14     Vehicle Code§ 21050, and there was no evidence that Plaintiff was in violation of

 15     Food and Agricultural Codes section 16901 , 16902, 16903.

 16            37.     Defendant denied Plaintiff equal protection under the law in that he was

 17     not enforcing laws that prohibit motorists from frightening animals on the road, but

 18     arrested Plaintiff for animals being on the road.
 19            38.     Because of such unlawful arrest, Plaintiffwas_improperly stripped down
20      to shorts and t-shirt and placed in a cold cell. Because he was placed in isolation, and
21
        denied shoes, socks, and a blanket, Plaintiff feared that he was being placed on suicide
22
       watch, was potentially subject to being committed, put on a psychiatric bold, being
23
       deprived of his animals for an extended period of time, or his animals being
24
       permanently confiscated, and losing his freedom. Such detention caused sign ificant
·25
       emotional distress, including substantial anxiety, fear, anger, outrage, and other
26
       disturbing emotions. In addition, the impound fees to free his animals after detention
27
28     aJmost matched his monthly income, causing him further emotion distress .


          COMPLAJNT FOR DA1\1AGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                     8
 Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 10 of 35 Page ID #:15




            39.      After his arrest, the CHP wrongfully publicized his arrest, defamatorily
 2   claiming he was violating the law, damaging his reputation as a law abiding citizen, and
 3   lmowingly publishing false information stating that he was violating the law, despite
 4   knowing that eque.<,t:rians, livestock and animals are legaJJy alJowed to use the road.
 5
            40.      Plaintiff is entitled to general damages including pain, suffering and
 6
     mental distress and previousJy pled, in amount to be proven at triaJ.
 7
            41.      Plaintiff is entitled to special and .economic damages in amount to be
 8
     proven at trial.
 9
10
                                SECOND CAUSE OF ACTION
11
                          (FALSE ARRESTIFALSE IMPRISONMENT)
12                           SEARS V. AGREDANO AND DOES 1-40
13
            42.      Plaintiff incorporates and re-alleges all previous paragraphs as if fully set
14   forth herejn.
15
            43.      Plaintiff complied with all requirements of the Government Tort Law
16
     Claims Act, including, but not limited to timely filing a claim with the CaUfomia
17
     Department of Genera] Services, identifying the incident and describing his damages.
18
            44.      Any defect in the claim was waived by failure of the California
19
20   Department of General Service or any other government entity, including the CHP , to
     object to the claim and identifying the defect in the claim.
21

22          45.      Such claim was denied, without response from the California Department
23   of General Service and/or the CaJifornia Highway Patrol, by operation of law.
24          46.      Plaintiff alleges that he was falsely arrested by Defendant Agredano on
25   January 23, 2020.
26          47.      Defendant arrested Plaintiff without a warrant and lacking probable cause
27   that any crime bad been committed.
28

       COMPLAlNT FOR DAMAGES , DECLA.R.ATORY AND INJUNCTIVE RELIEF
                                                   9
 Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 11 of 35 Page ID #:16




            48.      At no time did Plaintiff resist arrest, however, Plaintiff in no way

 2   consented to his arrest, making clear his objections to the arrest, and fully asserting his
 3   legal rights to travel along the road.
 4          49.      Such arrest was without legal authority.
 5          50.      Because of the arrest, Plaintiff's livestock. and personal belongings were
 6
     impollllded and caused to be wrongfully seized by defendant.
 7
            51.      On the arrest form, David Agredano refused to immediately release him,
 8
     and instead checked the box stating "if released immediately, would jeopardize the
 9
     prosecution of the offense or offenses for which an·esled or lhe prosecution of any other
10
     offenses. Checking such box, unlawfully resulted in Plaintiff being detained and falsely
11
     imprisoned, despite the misdemeanor nalure of the false charges.
12
            52.      Plaintiff is entitled to general damages including pain, suffering and
[3
14   mental distress and previously pied, in amount to be proven at trial.

15          53.      Plaintiff is entitled to special and economic damages in amount to be
t6   proven at trial.
17
                                  THmD CAUSE OF ACTION
l8
                               (VIOLATION OF THE BANE ACT)
19                           SEARS V. AGREDANO AND DOES 1-40
20
            54.      Plaintiff incorporates and re-alleges all previous paragraphs as if fully set
21
     forth herein.
22
            55.      Plaintjff has a right to travel along the Juan Bautista De Anza Historic
23
     Tra1l by mule that is protected by the U.S. and California Constitution.
24
            56.      Plaintiff and his animals have a right to use the roads and be protected
25
26   from motorized vehicles under statutory law.

27

28

       COMPLAJNT FOR DAMAGES, DECLARATORY AND IN1UNCT1VE RELIEF
                                  10
  Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 12 of 35 Page ID #:17




 1           57.     Defendant sought to intimidate and coerce plaintiff into foregoing such

 2    rights by color oflaw, by ·first demanding that Plaintiff stay off the road, and the~ by
 3    arresting plaintiff for exercising his right to use the road to travel w.ith his mules.
 4           58.     Defendant denied Plaintiff equal protection by failing to enfOTce the
 5
      vehicle requiring drivers to slow down or stop in the vicinity of animals on the road,
 6
      and instead arrested Plaintiff
 7
             59.     Defendant intentionally sought to prevent Plaintiff from using such route
 8
      in the future for traveling by mule through threat of an·est, arrest, and coercion.
 9
             60.     The portion of Juan Bautista de Anza Hi toric Trail, that includes
10
      Nacimiento Lake Drive, constitutes the only route between Bradley and Paso Robles,
11
      other than Highway 101.
12
             61.     Plaintiff is entitled to general and specific damages under Civil Code
13
14    sections 52 and 52.1 for such threats and coercion that sought to prevent, and did

J5    prevent plaintiff from peacefully enjoying his Constitutional and statutory rights> and
I 6 the rights of hjs mules, including the damages arising from his arrest, imprisonment,
L7 and the impounding of his animals.
1.8          62.    Plaintiff is entitled to injunctive relief prohibiting Defendant David
19    Agredano and all members o~ the California Highway Patrol from threatening ~rrest or
20    arresting Plaintiff for traveling with his mules on the road along the Juan Bautista de
21
      Anza Trail or any other public thoroughfares within the jurisdiction of the California
22
      Highway Patrol.
23
             63.    Plaintiff is entitled to equitable and declaratory relief, pursuant to Civil
24
      Code sections 52 and 52. Lto a judicial declaration that Plaintiff is entitled to drive,
25
      walk, or guide his mules on the road along the Juan Bautista de Anza Trail or any other
26
27    public tl1oroughfares within the jurisdiction of the California Highway Patrol.

28

        COMPLAINT FOR DAMAGES, DECLARATORY AND INJUN TIVE RELIEF
                                   11
 Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 13 of 35 Page ID #:18




 1                                 FOURTH CAUSE OF ACTION
                        DECLARATORY RELIEF AND INJUNCTIVE RELIEF
 2
                           SEARS V. CALIFORNIA HIGHWAY PATROL
 3
            64.      Plaintiff incorporates and re-alleges all previous paragraphs as if fully set
 4
     forth herein.
 5
            65.      Plaintiff brings this action on behalf of himself and all similarly situated
 6
 7   individuals who seek to safely travel and use the public thoroughfares throughout

 g. California.

 9          66.      This action is vital not only to Mr. Sear's way of life> but all owners of

IO   equines and livestock who wish or must use the public thoroughfares for travel, work,

11   or enjoyment.
12          67.      It is alleged on information and belief that the California Highway Patrol
13   is a State agency created in 1929 to provide uniform traffic law enforcement throughout
14   the State of California.
15
            68.      It is alleged on information and belief that the California Highway Patrol
16
     has jurisdiction to enforce the vehicle codes on all public roads and highways
17
     throughout California, including roads in local jurisdictions.
18
            69.      It is further alleged on information and belief that the California Highway
19
20   Patrol is uniquely situated to represent the rights of all law enforcement agendes with

     regard to the right. to safely travel along the State's public roads and highways.
21
22          70.      Plaintiff alleges that he has a right to use the public road, in a safe

23   manner, including using vehicle lanes when necessary.

24          7l.      Plaintiff alleges that ilie California Highway Patrol alleges that when

25   Plaintiff is walking with his mules, Plaintiff and his mules are pedestrians with the
26   meaning of California Vehicle Code, must comply with the laws applicable to

27   pedestrians, including not encroaching into the vehicle lanes. (Veh. Code §§ 2 1954,
28   2 1956.)

       COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                    12
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 14 of 35 Page ID #:19




              72.    Plaintiff disputes such interpretation and alleges that hls mules have a
 2     right to use and encroach into the vehicle lanes as supported California Vehicle Code
 3     sections 21050 and 21759, and implied by California Food and Agricultural Codes
 4     sections 16902 and 16903.
 5            73.    Plaintiff alleges that the California Highway Patrol's interpretation
 6
       violates the Constitution, in that to comply with such interpretation would render his
 7
       ability to travel throughout the State null and void, in that he could not safely and
 8
       reasonably comply with such law.
 9
              74.    A judicial declaration of Plaintiffs rights and duties is necessary, in that
10
       Plaintiff is constantly approached by law enforcement, many of whom are simply
ll
       curious, others who are supportive, many who are uninformed, some of whom can be
12
13     persuaded that he has a right to use the road, and some of whom, like Defendant David

14     Agredano, who threaten to arrest Plaintiff or actually arrest Plaintiff.

15            75.    While Plaintiff believes that the law is clear and no reasonable officer

16     knowing the law could reasonably arrest Plaintiff for using the public road, a judicial

17     declaration of Plaintiffs rights and duties is necessary to allow Plaintiff to travel freely

l8     without interference or interaction with law enforcement.
19            76.    Such judicial declaration is necessary to avoid a multiplicity oflawsuits.
20            77.    Plaintiff also requests injunctive relief compelling the Cal1fomia Highway
21
       Patrol to issue a bulletin and training material to all law enforcement agencies
22
       i11forming tl1em of the right for horses, mules, and other livestock to use the public road
23
       when accompanied by a human, is a lawful activity, and that motorist must slow down
24
       or stop until it is safe to pass without frightening the animal. (Cal. Veh. Code§ 21759.)
25
              78.    Plaintiff is entitled to attorney's fees for enforcing an important right
26
       affecting the public interest, pursuant to Code of Civil Procedure sect1ot1 1021.5.
27

28

         COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                                    13
 Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 15 of 35 Page ID #:20




 1                                   PRAYER FOR RELIEF
 2   1.     For general damages according to proof at u·ial;

 3   2.     For special damages according to proof at trial;
 4   3.     For injunctive relief prohibiting Defendant David Agredano and all members of
 5
     the California Highway Patrol from threatening arrest or arresting Plaintiff for traveling
 6
     with his mules on the road along the Juan Bautista de Anza Trail or any other public
 7
     thoroughfares within the jurisdiction of the California Highway Patrol;
 8
     4.     For injunctive relief mandating the California Highway Patrol pubJish and
 9
     distribute a training bulletin informing law enforcement that horses, mules, and
10
     livestock (accompanjed by a person) have the right to use the public road;
11
     5·     For declaratory relief that the walking of mules and other livestock on the public
12

13
     roads, highways, and thoroughfares is lawful;

14   6.     For attorney's fees pursuant to 42 USC 1988, Cal. Civ. Code§§ 52 & 52.1, and

J5   Code of Civ. Proc. § 1021.5 or any other legal right to attorney fees;

16   7.     For costs of suit incmred herein;

17   8.     For such other equitable and legal relief that the court may grant in the interest of

18   justice.
19
20                               DEMAND FOR JURY TRIAL
21
            Plaintiff demands a trial by jury as to each and every cause of action against
22
     each and every Defendant, to the extent pennitted by law.
23
24
25

26
     DATE: January 19, 2021
                                                     ~.~f:11{-
                                                       Attorney for Plaintiff

27

28

          COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF
                                     l4
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 16 of 35 Page ID #:21




 1
 2
                                          VERIFICATION

 3
       l, John Sears, declare:
 4
              I am the Plaintiff in the above-titled action. I have reviewed the foregoing
 5
       complaint and am familiar with its contents. 1 verify that the factua.l are true of my own
 6
 7 personal knowledge, except for facts alleged on information and belief, and as to those
 8 facts, J believe them to be true. I declare W1der penalty of perjury under the laws of the
 9     State of California, that the foregoing is true and correct. Executed this 19th day of
lO     January, 2021, in the County of San Diego.
]l

12
                                                  obn Sears
13
14
15
16
17

18

19
20
ZI

22
23
24
25
26
27
28

         COMPLAINT FOR DAMAGES~DECLARATORY AND INJUNCTIVE RELIEF
                                                   15
Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 17 of 35 Page ID #:22




                        EXHIBIT “B”
           Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 18 of 35 Page ID #:23


                                                                                                                                                      Sl1M-10C
                                          SUMMONS                                                                                FOR COIJRT USE ONLY
                                                                                                                             /SOLO PARA USO DE LA CORTE)
                                  (CITAC/ON JUDICIAL)
                                                                                                                       ELECTRONICALLY
NOTICE TO DEFENDANT:                                                                                                       FILED
(AV/SO AL DEMANDADO):
CALIFORNIA HIGHWAY PATROL a State Agency; DA VTD AGREDANO,                                                               1/21 /2021 2:34 PM
an officer with the California Highway Patrol· and DOES 1-40, inclusive
YOU ARE BEING SUED BY PLAINTIFF:
(LO ES TA DEMANDANDO EL DEMANDANTE):
JOHN SEARS
 NOTICE! You have been sued. The court may decide agamst you wittiout your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center (www.courtlnfo.ca.gov/se/fhe/p) , your county law library, or the courthouse nearest you. If you cannot pay the filing lee. ask the
 court clerk for a fee waiver form . If you do not file your response on time. you may lose the case by default, and your wages, money, and property may
 be taken withOut further warning from the court
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you can no afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org). the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp) . or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court 'Nill dismiss the case.
 JAVISO! Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
contfnuaci6n.
   Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papa/es lega/es para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que ester
en tormato legal correcto side sea que procesen su caso en la carte. Es poslble que haya un formulario que usled pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
blblloteca de /eyes de s11 condado o en la corle qua le q11eda mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte que
le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
quitar su sue/do, dinaro y bienes sin mas advertencia.
   Hay otros requisitos legates. Es recomendable que /lame a un abogado inmedietemente. SI no conoce a un abogado, puede 1/amar a un servicio de
remision a abogados. SI no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servic/os /agates gratuitos de un
programa de servlcios lega/es sin fines de lucro. Puede encontrar estos gropos sin fines de lucro en el sitio web de California Legal Services,
(WWW./awhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con /a corte o el
colegio de abogados locales. AV/SO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
cualquier recuperacl6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tlene que
pagar el gravamen de la corte antes de que la carte pueda desechar el caso.
The name and address of the court is:                                                                                  (Numero def Caso):
(El nombre y direcci6n de la corte es):                                                                  ICASE NUMBER:
                                                                                                                21 CVP-0017
San Luis Obispo Superior Court Paso Robles Branch
901 Park Street, Paso Robles CA 93446. .                                          . .    .                     .
ihe name, address, and telephone number o( plaintiffs attorney. or plaintiff w ithout an attorney, 1s: (El nombre, la direcci6n y el nilmero
de telefono de/ abO,;l.ado de/ demandante, o de/ demandanle gue no Ilene abogado e.s):
 Todd T. Carditt, Esq., l 901 First Ave., te. 219 an Diego, CA 9210 l (619) 546-5123                                                       ls/Michael Powell

DATE:      1/21/2021 2:34 PM                                                             Clerk, by        kl/~                                         , Deputy
(Fecha)                                                                                  ( Secretario)   a,'\ '                                        (Adjunto)
(For proof of service of this summons. use Proof of Service of Summons (form POS-010).                                   ,
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-01 OJ.)

 {SEAL]
                                      NOTICE TO THE PERSON SERVED: You are served
                                     1.   D      as an individual defendant.
                                     2.   D      as the person sued under the fictitious name of (speci'YJ.:..                  \

                                     3.   ~ e h alfof (s ~ ~ ~ Y \ \ O\                      \ntY\\J;:10,1         ~(\{"c, /
                                           under:   D     CCP 416.10 (corporation}                D CCP 416.60 (minor}
                                                    CJ    CCP 416.20 (defunct corpora ion)                  D
                                                                                                     CCP 416.70 (conservatee}
                                                          CCP 416.40 (association or partnership}           D
                                                                                                     CCP 41 6.90 (authorized person}
                                                          other (specify):         \'1 i_\o\ C. ~ YYT~
                                     4.          by personal delivery on (date)          t' _,    \
                                                                                                                                                          Pa • 1   or 1
Fom,Adopled torMandalory Use                                          SUMMONS                                                       Code or Civ,t P ~ §§ 4t2.20, 465
Judictal Counal or Califorria                                                                                                                       www.ooutts.ca gov
SUM-100 IR9V. July 1, 2009)

For your protection and privacy, please press tne Clear
This Form button after you have printed t he fonn.              I· Print this form ] ! Save this form I                                    Ii Clear this fonn J
Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 19 of 35 Page ID #:24




                        EXHIBIT “C”
        ,. Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 20 of 35 Page ID #:25


                                                                                                                                                                      SUM-100
                                             SUMMONS                                                                                              FOR COUl?T USF. 01'1!. Y
                                                                                                                                              {SOLD PARA USO DI; LA CORTE)
                                       (CITACION JUDICIAL)
                                                                                                                                            ELECTRONICALLY
 NOTICE TO DEFENDANT:                                                                                                                           FILED
 (AV/SO AL DEMANDADO):
CALIFORNIA HJGHWAY PATROL, a State Agency; DAVID AGREDANO,                                                                                   1/21!2021 2:34 PM
an officer with the California Highway Pa~rol; and DOES 1-40, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
  JOHN SEARS
 NOTICE! You have been sued. The court may decide against yoo without ~our being heard unless you respond wltl1in 30 days. Read the Information
 below.                                                                                                                             ·
    You have 30 CALEND/'\A DAYS alter this summons and legal papers are served on you to Ille a written response at this court and have a copy
 served on the plainllff. A letter or phooe call will not protect you. Your written response must be In proper legal form If you want the court to hear your
 case. There may be a court form !hat you can use for your response. You can find these court forms and more Information at the California Courts
 Online Self-Help Center {www.courtfnfo:ca.gov/sefthe/p) , your county law library, or tt,e courthouse naaresl you . If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not fde your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an atlomey r1gh1 away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonproilt legal services program. You can locate
 these nonprofll groups at t.tie California Legal Services Web site (www.rawhefpcalifomia.org) , the California Courts Online Self-Help Center
 (mvw.courtlnfo.ca.gov/se/fhelp} , or by contacting your local court or county bar association. NOTE: The court has a sta1utory lien for waived fees and
 costs on any settlemerit or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 1AVISOJ Lo han demandado. SI no responde dentro de 30 d/as. la corte puede decidir en su contra sin escuchar su versi6n. Lea la lnformaci6n a
 contlnuacJdn.
    Tiene 30 DIAS DE CAlENDARfO despues de qua 1G entreguen esta citac/6n y papefes /egales para presentar una respuesta por escrlto en es/a
 carte y hacer que se entregue una cop/a af demandante. Una carta o una 1/amada te/ef6nica no lo protegen. Su respuesta por escrlto tiene que estar
 en fo/711810 legal ccmJcfo sl desea que procesen su caso en la corte. Es poslble que haya un formularlo que ustec/ puooa usar para Si.I respuesta .
 Puede enconlrar estos formularios de /a oorte y mas informaci6n en el Centro de Ayvda de las Cortes de Ca/tfomla (www.sucotte.ca.gov), en Ja
 blbJ/oteca de /eyes de su con<iado o en /a c:orte que le queda mas cerca. Si no puecle pagar la c1Jota da.pre1;entac/6n, p/tla el secreten'o de la carte que
 re r;/e un formulario de exencl<m de pego de cuo/as. SI no presenta su raspuasta a tlempo, pvede perder cl caso por inc1Jmpllmiento y ta corte le podra
 quitar SLJ .sue/do, dinoro y bienes sin mtis adwrtencia.
   Hay otros requisitos legales. E.s recomendabfe que /lame a un abogado lnmediatamente. SI no conoce e un abogado, puede Hamar a un seN/cio de
 r&misi6n e abogados. SI no puoo& pagar a un abogado, es posibJe que cumpla con las requ/sltos para obtener servicios lega/es gratuitos de un
 programa cte servicios teg11/es sin fines dr: fucro. Puecte encontrar cstos grupos sin fines cJe /ucro en el s/t/o web de Callfom/a Legal Se/Vices,
 (www.lewhelpcallfornle.org), en el Centro de Ayuo'a de fa:s Corte:s de California, (www.suco1te.ca.gov) o poniendose en contacto con la corle o e/
 co/eglo de ebogados locales. AV/SO: Por ley, la corte tiene derecha e reclamar las cuotas y los oostos exentos por lmponer un gra vemen scibre
 cua/quiar recuperacion de $10,000 6 mas de valor recibida med/ante un acuerdo o una concesi6n de arbltraje en un caso de derocho civil. Tiena q1Je
 pegar· el gravamen de la corte antes de que la corle pueda desechar el caso.
The name and address of the court is:.                                                                                         UMBER: (Numero cfe/ Caso):
(B nombre y direccion de la corte es}:                                                                              .   ICASE N21CVP-0017
San Luis Obispo Superior CoLut, Paso Robl.es Branch
QO] Park Street, Paso Robles, CA 93446                                                                ·                                             ·
the name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney , is: (El nombre, Ja dirocoi6n y el nClmero
de te/efono de/ abo,9.ado de/ qemandante. o def demandante fl.Ue no tiene al)o(Jado es):
 Todd T. Cardin, Esq., 1901 First Ave., Ste. 219, San Diego, CA: 92101 (619) 54<5-5123                                                                  1s1M1cnae1 Powell

DATE :
(Fecha}
             112112021 2:34 PM
                                   ·
                                                                                                · Clerk, by
                                                                                                   (Secretario)          a...-, " .~· ·.~
                                                                                                                          l . .·. V
                                                                                                                                        ·                             , Deputy
                                                                                                                                                                      (Adjunto)
{For proof of service of !his summons, use Proof of Servi~ of Summons (form POS-()10).
(Para prueba de entrega de esta citat16n use el formularto Proof of Service of Summons, (POS-010).)
                               NOTICE TO THE PERSON SERVED: You are served
 !SEAL]
                                        1.   IXf as an individual defendant.
                                        2.   D as the person sued under the fictitious name of {specify) :
                                        3.   D on behalf of (specify):
                                             under:   D    CCP 416.10 (corporation)                                          D           CCP 416.60 (minor)
                                                      D    CCP 416.20~defunct cnrpori::itlon }                               D           CCP 416.70 {conservatee)
                                                      D    CCP 416.40 (association or partnership)                           D           CCP 416.90{authorized person )
                                                      D    other (specify) :
                                        4.   c::J   by personal del ivery on ,(date)
                                                                                                                                                                         Pae1of1
~rm Acilpled ror Mll'dal<Xy US(!                                         SUMMONS                                                                 Code of CMI Procewre §§ 412.20. «;5
Jucldel COllncil o( Cel"om1a                                                                                                                                      www. co11rtsca.gov
SU!A-100 [R ev. JIJy I , 2009)



                                                                 ![i======-:il~
                                                                 I=,             ·'=iao;,>.·::..-·""11~~I.,,.,.,
                                                                    '~~l.~f,~l~,Jcir.m·                     Save this form !I
                                                                                                                 ....,,. '*""'"* . . .
Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 21 of 35 Page ID #:26




                       EXHIBIT “D”
        Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 22 of 35 Page ID #:27




                          SUPERIOR COURT, COUNTY SAN LUIS OBISPO
San Luis Obispo Branch, 1035 Palm Street, Rm 385, San Luis Obispo, CA 93408
Paso Robles Branch 901 Park Street, Paso Robles, CA 93446

                                                                                    CASE NUMBER

JOHN SEARSvs.David Agredano                                                           21CVP-0017

                                                                           Case Management Conference

1/25/2021

NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

This case is assigned to Judge Hurst, Linda D. for all purposes.

Plaintiff must serve the Summons and Complaint, a copy of this Notrce; the Standing Case Management
Order (located at https://www.slo.courts.ca.gov/os/tentativerulings.htm ) of the Judge assigned for all
purposes and must file proofs of service within 60 days after the Complaint Is filed.

Defendants shall file responsive pleadings with 30 days of service unless the parties stipulate to an
extension of not more than 15 days.

IT lS HEREBY ORDERED :

   1. The parties must appear for a first Case Management Conference on May 24, 2021, 9:00 AM,
        Paso Robles Department 2 THE PARTIES OR THEIR ATTORNEYS MUST APPEAR AT THE
        CASE MANAGEMENT CONFERENCE. For information about telephone appearances call
        COURTCALL at (888}882-6878.

   2. Parties are responsible for reviewing and following the Case Management Order of the assigned
        judge. The orders are located at
        https://www.slo.courts.ca.gov/os/tentativerulinqs.htm

   3. Each party must file and serve a Case Management Statement at least 15 days before the
        confi;mmcQ.

   4. The person appearing at the first Case Management Conference must be familiar with the case
      and prepared to discuss suitability of the case for mediation, binding arbitration, judicial arbitration
      or some form of alternative dispute resolution.

   5. Trial will be set within the 11th or 12th month after the filing of the Complaint. Counsel must arrange
        their schedules, reserve dates with witnesses and schedule trial preparation with this in mind.
        Continuances will be granted only on a clear showing of good cause.

   6.   All law and motion matters will be calendared in the department of the assigned judge and filed
        with the Clerk's office.

   7. Each party should be prepared to show cause why sanctions should not be imposed for a failure to
      comply with these rules. LIMITED JURISDICTION ONLY: unless the parties have entered into
      arbitration as required by Local Rules 9.00 and 26.00.
Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 23 of 35 Page ID #:28




                        EXHIBIT “E”
      Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 24 of 35 Page ID #:29




                     SUPERIOR COURT, STATE OF CALIFORNIA
                          COUNTY OF SAN LUIS OBISPO
                                             PASO ROBLES BRANCH
                                                  Department 2


                                   STANDING CASE MANAGEMENT ORDER
         FOR CASES ASSIGNED TO THE CML ASSIGNED JUDGE SITTING IN DEPARTMENT P2




I.    GENERAL MA TIERS
A.    It is the Court's policy to provide a dignified fornm in which to resolve disputes in a peaceful, professjonal,
      legally correct and expeditious manner. AJl of the following rules are designed to achieve these goals. It is not
      the Court's intention to prohibit a pruty from raising any issue by any means allowed by Rule of Cowt, Code or
      statute. lf any of the rules or procedures discussed herein creates a problem, counsel ,;hould raise the matter with
      the Court at the earliest opportunity.
B.    Electroufo communication with the courtroom clerk is permissible for routine communications having to do with
      scheduling, stipulated continuances, and/or joint requests. Substantive arguments are not pennitted unless
      approved. by the Court. In any correspondence with the clerk, opposing counsel should be copied in order to
      a.void ex.-parte communications. TI1e clerk s email address is Julie.Vierra(@slo.cow·ts.ca.gg,y.

IL    CASE MANAGEMENT CONFERENCES ("CMC")
A.    Unless otherwise specifically ordered, CMC Statements are required. The Court expects that counsel will be
      prepared to discuss the current stai1.1s of the case, discovery, amenability to mediation, and any unusual factual,
      legal or evidential;' issues that may need resolution. Counsel wbo fails to appear will typically be set for an OSC
      hearing why sanctions should not qe issued. The initial amount is ordinarily $250.00.
B.    Early mediation is strongly encouraged. Good fa.itl, partidpation in mediation will ordinarily excuse participation
      in a Mandatory Settlement Conference. The Court will typically sign an order to mediate at an early CMC.
JU.   MEDIATION
A.    The parties are strongly encouraged to engage in early, meaningful mediation. Mediation will ordinarily take
      place within 90-120 days of all parties' appearance, but a longer time may be allowed.

B.    Parties who select private mediation should comply with the mediator's instructions regarding briefing and
      payment offees, which ordinarily should be divided equally.

C.    A worthwhile mediation process means that parlies, attorneys and any other person whose consent or authority is
      required Lo achieve a final disposition of the dispute should be present, as well as a representative of any insurer
      who has authority to settle the case for any amount up to the limits of the policy.

IV.   LAW AND MOTION MAITERS
A.    To the extent practicable, the Court will post tentative rulings on law and motion matters on the Court's website
      no later than the evening before the hearing. The Court's webs.ite is located at www.slocourts.net.



                                             COURTROOM POLICIBS                                              Pagel o£4
     Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 25 of 35 Page ID #:30




B.   When parties agree to submit the matter based on a tentative ruling, or to have a matter taken off calendar, counsel
     should promptly notify both the courtroom clerk and the Research Attorneys via e-mail or by phone. Thls is
     important in order to avoid wmecessary conunitmen.t of judicial resources to moot matters. The contact
     information for the Research Attorneys is SloCourtAttomeys@slo.courts.ca.gov.
C.   Resolution of Discovery Disputes
     1. The Parties may stipulate to proceeding with an informal Pretrial Discovery Conference in ~ieu of filing and
        serving discovery motions under Sections 2016.010 through 2036.050. In tbat event, the parties shall proceed
        as follows:
              a.   All parties to the discovery dispute shall sign a written stipulation electing to resolve the specified
                   discovery dispute(s) between them according to the procedure outlined in this section IV.C. ln such
                   event, the parties stipulate to waive their right to proceed with regularly noticed motions and stipulate
                   that the Court can issue binding discovery orders as a full and final resolution of such disputes(s).
              b.     Any request for a Pretrial Discovery Conference must be filed with the clerk's office on the
                   approved form (provided by the clerk), must include a brief summary of the dispute, and must be
                   served on opposing counsel in the same rnanner as the request is filed with the clerk. Any opposition
                   to a request for a Pretrial Discovery Conference must also be filed on an approved form (Jlrovided by
                   the clerk), must include a brief swnmary of why the requested ctiscovery should be demed, must be
                   filed within two (2) business days of receipt of the request, and must be served on opposing comisel
                   in the same manner as the opposition is filed with the clerk.
              c.   No other pleadings, including but not limited to exhibits, declarations, or attachments, will be
                   accepted.
              d. The parties will be notified by minute order wbether the request bas been granted or denied and, if
                 granted, the date and time of the Pretrial Discovery Conference.
              e.   The Court will issue a binding order at the conclusion of the Pretrial Discovery Conference.
D.   Default Prove-Ups
     1.   The Court strongly encourages parties to submit evidence of dama~es in support of a judgment after default in
          the form ofwriLten declarations. Accordingly bearings to receive live testimony and 0U1er evidence reflecting
          damage claims will not be scheduled until after the party seeking a default judgment has fast attempted to
          prove the nature and ex.tent of monetary damages by written declarations. If live testimony is required after
          review of written declarations, the Court will contact the party to schedule a hearing.
V.   READINESS CONFERENCE
                                  .                              .                             .
A.   These conferences are typically scheduled during the week before trial. At these conferences, trial cotmsel should
     be personally prernnt, and prepared to discuss at least the following topics:
     J. Estimated trial length. A jury trial will ordinarily be in session from Monday through Friday from 1:30 to
        4:40 p.m.
     2. Number, liming and availability of witnesses, as well as any special witness needs, or the need to call
        witnesses out oforder.
              a.   Cmmscl have responsibility for arranging tile appearance of all witnesses during their presentation of
                   the case so as to eliminate delays. Counsel should confer among themselves as to when witnesses
                   will be needed at least 24-48 hours in advance of a witness' testimony.
             b. Counsel are to inquire of their clients a.nd witnesses to detennine whether they are in need of any type
                of accommodation with an interpreter, undet the Americans with Disabilities Act, or any other type of
                assistance.
     3. Numbering and exchange of exhibits. The parties are encouraged to agree upon an exhibit numbering system.
        Exhibits in the case-in-chief should be pre-marked and exchanged no later than the morning of trial and
        earlier- iffeasible. The use of exhibit books or binders is strongly encouraged      .



                                              COURTROOM POLICIES                                              Page2 of4
      Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 26 of 35 Page ID #:31




      4 . Voir dire procedures, mini-opening statements and jury questionnaires. Counsel should attempt to agree upon
          a brief neutral statement of the case to be read to the prospective jury panel.

      5. Jury instructions and verdict forms.

               a.   Counsel are to deliver all proposed instructions, verdict forms and requests for special findings to the
                    Court and to opposing counsel no later than the morning of trial. Proposed illiltructions shall be
                    complete in all respects without unfilled "blanks" or "bracketed" portions.

              b.    Either before or shorLly after trial ..,,tarts, counsel are to meel a.ad oafer with the goal uf reducing the
                    amount of contested jury instructions and disagreement as to the form of the verdict. Within two (2)
                    court days after begnming trial, all counsel should notify tbe Cou1t in writing as to which of the
                    proposed instructions, and which sections of the verdict form, are acceptable to all parties, and which
                    are disputed.

      6. Stipulations to reduce the length of trial. Counsel should consult with each other regarding all possible
         stipulations and reduce them to writing. In particular, counsel should consider waiving the necessity for
         authentication/fo undational evidence regarding all trial exhibits, unless authentication is an important issue

      7. Motions in limi.ne. Prior to hearings on motions in limine, counsel should review Kelly v. New West Federal
         Savings (1996) 49 Cal.App.4th 659, 669-677, and its progeny. Counsel should advise their clients and
         witnesses about rulings on motions in Iimine that pertain to evidentiary issues. Counsel will be held
         responsible for any violations of rulings on motions in limine.

VI.   TRIAL
A.    The Court will typically bear organizational and scheduling matters, procedw-al issues and in limine motions at
      the beginning of trial, including any matters left over or continued from the readiness conference.
      l. Originals of all depositfons to be used in the trial are to be lodged with the Clerk at this time. At the end of
         the trial, these depositions can be picked up from the Cl.erk, or they can. be returned by mail at tho party's
          expense.


B.    Jury Selection Procedures

      1. Jury selection ordinarily begins at l :30 p.m. I.he first day of trial

      2. Mini opening statements ofno more than 3 minutes per side are encouraged prior to jury selection.

      3. After the entire panel is screened ibr bardsbip, eighteen names are drawn at random, and voir dire is
          conducLed. Uules:; otherwise ordered, a time limit of thirty minutes per side for 18 prospective jurors will
          apply.

      4. Challenges for cause are exercised and ruled upon at sidebar. Upon request, counsel will be given the
         opportunity to make a record of any unreported sidebar conference once the jury is not present.

      5. At least two alternate jurors are typically selected. If it becomes necessary to substitute an alternate jm-or, the
         first alternate chosen will be the first substitute.

      6. Trial Procedures

              a.    No charts, diagrams or otber exhibits should be shown or read aloud lo the jury unless by stipulation
                    or after admission of the item into evidence.

              b. Counsel should provide hard copies of any power point presentations, audio or video recordings and
                 the Like to opposing counsel in advance of showing them to lhe jury



                                               COURTROOM POLICIES                                                 Page 3 of 4
      Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 27 of 35 Page ID #:32




             c. If counsel wilJ seek to introduce an audio recording (or audio portion of a video recording), please
                review California Rule of Court 2.1040.

             d. Marking documents out of files: Please review Neal v. Farmers Insurance Exchange (1978) 21
                Cal.3d 910, 923-924.

             e. Any object that cannot be folded into 8Y:i" x 11 '' such as models. blowups, etc. should be
                accompanied by either a photograph or a photocopy to be retained by the Court in lieu of the
                oversized exhibit.

             f.   When objections ara made, counsel should state only the legal basis, without speaking objections.

             g. Sidebar conferences are normally held off the record. Counsel may make a record of any unreported
                sidebar conference at an appropriate opportunity in the proceedings. During trial, if counsel wish to
                place matters on the record, he or she may so request and the Court will provide an opportunity to do
                so, ordinarily at the end of the trial day once thejmy has been excused.

      7.     Post-Trial Procedures

             a.   After the verdict is rendered by the jury, the prevailing party is expected to prepare the judgment,
                  which should be submitted on the next Court day following trial unless otherwise ordered.

            b. Counsel should make arrangements wltb the Clerk to withdraw exhibits in cases that will not be
               appealed. The Clerk will hold the exhibits for sixty days after the filing of the notice of entry of
               judgment. Any exhibits remaining after that time will be destroyed unless a notice of appeal is filed.



DATED: September 6, 2016

                                                  ISi
                                                    CIVIL ASSIGNED JUDGE FOR DF.J>ARTMENT P2
                                                                  .fudge ofthe Superior Court
                                                                   County of San Luis Obispo




                                            COURTROOM POLICIES                                            Page 4 of4
             Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 28 of 35 Page ID #:33


                                                                                                                                                      CM-110
  ATTORNEY OR PMTY WITHOUT ATTORNEY (NB1119, Stale Barm1mber, atlr1 Bt:b"'8!!):
                                                                                                                          FOR COURT USE ONLY




            TELEPHONE 11.0.:                                      FAX NO. (Opt/onelj:
  !:-MAIL AOORESS (Op&naQ:
      ATTORNEY FOR (/Jame):
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF
   STREET ADDRESS:
   MAILING ADORESS:
  CITY AND ZIP CODE:
       OOANCH NAME:

          PLAINTIFF/PETITIONER:
   DEFENDANT/RESPONDENT:
                                  CASE MANAGEMENT STATEMENT                                                CASE NUMBER·

  (Check one):          CJ        UNLIMITED CASE                CJ      LIMITED CASE
                                  (Amount demanded                      (Amount demanded Is $25,000
                                  oxceeds $25,000)                      or less)

 A CASE MANAGEMENT CONFERENCE is scheduled as follows·
  Date:                                            Time:                          Dept.:           Div.:                        Room:
 Address of court (if different from the address above):

 CJ        Notice of Intent to Appear by Telephone, by (name):
               INSTRUCTIONS: All applicable boxes must be checked, and the specified lnformatlon must be provided.
 1. Party or parties (answer one):
      a.   CJ This statement is submitted by party (name):
      b.   D       This statement is submitted Jointly by parties (names):
 2. Complaint and cross-complaint {to b1J :1nsw1Jred by p/8/ntlffs end cross-complainants only)
     a. The complaint was filed on (date):
   b.      DThe cross-complaint, if any, was filed on (date):
3. Service (to be answerod by plainliffs end cross-complainants only)
     a.           All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
     b.    D      The following parties named in the complaint or cross-complaint
                  (1)    CJ       have not been served (specify names and explain why not):

                  (2)    D        have been served but have not appeared and have not been dismissed (sper;ify names):

                  (3)   D         have had a default entered against them (specify names):

     c.    D      The following additional parties may be added (specify names, nature of involvement In case, and data by whir;h
                  they may be se,ved):




4. Description of case
   a. Type of case In             D     complaint             D       cross-complaint      (Describe, including r;auses of action):



                                                                                                                                                     Page 1 or 5
Form Adoplert ta ~1andalory Use                                                                                                            Dal Rules cl Couri,
Judicial Cwncll or Ca!lfornla                           CASE MANAGEMENT STATEMENT                                                              ruM 3.720-3.730
Cl,1-110 [Rov. ,My 1, ;1011(                                                                                                                   WIWl.coorlS.C8.9'0V
              Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 29 of 35 Page ID #:34


                                                                                                                                               CM-110
         PLAINTIFF/PETITIONER:                                                                           CASE NUMBER:
  DEFENDANT/RESPONDENT:

 4. b.       Provide a brief statement of the case, including any damag es. (If personal injury damages are sought, specify the injury and
             damages claimed, including mediCill expenses to date [indicate source and emounl], estimated future medical expenses, lost
             earnings lo date, and estimated future lost earnings. If equitable relief is sought, describe /he nature of the relief.)




    D (If more space Is needed, check this box and alfach a page designated as Attachment 4b.)
 5. Jury or nonjury trial
    a. The party or parties request           D
                                      a jury trial                   D
                                                            a nonjury trial. (If more than ona party, provide the nama of eacll party
       requesting a Jury trial) :

 6 . Trial date
      a.    D         The trial has been set for (dale):
      b.    D         No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (If
                      not, explain):


     c.     Dates on Which parties or attorneys will not be available for trial (specify datas and 0xplain reasons for unava/labllity):



 7. E.atimated length of trial
     The party or parties estimate that the trial will take (check one):
      a.    D         days (specify number):
     b.     D         hours (short causes) (spoc/fy):

8. Trial representation (to be answered for each party)
   The party or parties will be represented at trial            D
                                                        by the attorney or party listed in the caption                  D     by the following :
   a. Attorney:
     b . Firm:
     c. Address:
     d. Telephone number:                                                            f. Fax number:
     e. E-mail address:                                                              g. Party represented:
     D        Additional representation is desCfibed in Attachment 8.
9. Preferen~e
    D         This case is entitled to preference (specify coda section):
10. Alternatlve di5pute re5olution (AOR)
     a. ADR Information package. Please note that different ADR processes are available in different courts and commun ities; read
        the ADR information package provided by the court under rule 3.221 for information about the processes available through the
        court and community programs in this case.

           (1) For parties represented by counsel: Counsel          D
                                                                    has             has not        provided the ADR infonnation package identified
               In rule 3.221 to the client and reviewed ADR options with the client.
      (2) For self-represented parties: Party        hasD           D
                                                                   has not reviewed the ADR information package identified In rule 3.221 .
    b. Referral to judicial arbitration or civil action mediation (if available).
       (1)        D
                This matter Is subject to mandatory judicia l arbitration under Code of Civil Procedure section 1141 .11 or to civil action
                mediation under Code of Civil Procedure section 1775.3 because the amount in con troversy does not exceed the
                statutory limit.
            (2)   D     Plaintiff e lects lo refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                        Civil Procedure section 1141.11 .
            (3) [:=JThis case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                     mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM.110[Rev JIAy 1, 2011}                                                                                                                       P1ge20re
                                                        CASE MANAGEMENT STATEMl:NT
              Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 30 of 35 Page ID #:35


                                                                                                                                    CM-110
        PLAINTIFF/PETITIONER:                                                                      CASE NUMBER:

   DEFENDANT/RESPONDENT:


 10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
        have already participated in (check all that apply and provide the specified information):




                               The party or parties completing     If the party or parties completing this form In the case have agreed to
                               this form are wtlllng to            participate In or have already completed an ADR process or processes,
                               participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                               processes (check Bil that apply):   stipulation):
                                                                    D      Mediation session not yet scheduled
                                                                    D      Mediation session scheduled for (date):
      (1) Mediation                          D                      D     Agreed to complete mediation by (date):
                                                                    D      Mediation completed on (data):

                                                                   D      Settlement conference not yet scheduled

      (2} Settlement                                               D      Settlement conference scheduled for(date):
          conference
                                             CJ                    D      Agreed to complete settlement conference by (date}:
                                                                   D      Settlement conference completed on (date):

                                                                   D      Neutral evaluation not yet scheduled
                                                                   CJ     Neutral evaluation scheduled for (data):
    (3) Neutral evaluation                   D                     D      Agreed to complete neutral evaluation by (date):
                                                                   D      Neutral evaluation completed on (data):

                                                                   D      Judicial arbitraUon not yet scheduled

    {4) Nonblnding Judlcial                  D                     CJ     Judicial arbitration scheduled for (date):
         arbitration                                               D      Agreed to complete Judicial arbitration by (date):
                                                                   D      Judicial arbitration completed on (date):

                                                                   D      Private arbitraUon not yet scheduled

      (5) Bjndlng private                    D                            Private arbitration scheduled for (date):
         arbitration                                               D      Agree<! to complete private arbitration by (dale):
                                                                   D      Private arbitraUon completed on (date):

                                                                   D      ADR session not yet scheduled
                                                                   D      ADR session scheduled for (dale):
     (6) Other { specify):                  D                      D      Agreed to complete ADR session by {date }:
                                                                   D      ADR completed on (date):




CM-1 10 [Rev. Jti.y 1, 2011)
                                                 CASE MANAGEMENT STATEMENT
              Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 31 of 35 Page ID #:36


                                                                                                                                       CM-110
          PLAINTIFF/PETITIONER:                                                                        CASE NUMBER:
  DEFENDANT/RESPONDENT:

 11. Insurance
      a.   D       Insurance carrier, if any, for part~ filing thls statement (name):
      b. Reservation of rights:      D     Yes     D       No
      c.   D       Coverage issues will significantly affect resolution of this case (explain):




 12. Jurisdiction
      Indicate any matters that may affect the court's Jurisdiction or processing of this case and describe the status.
     D        Bankruptcy     D      Other (specify):
      Status:

 13. Related cases, consolldatlon , and coordination
      a.   D       There are companion, underlying , or related cases.
                   (1) Name of case:
                   (2) Name of court'
                   (3) Case number.
                   (4) Status:
           D       Additional cases are described in Attachment 13a.

      b.   D       A motion to      D      consofldate          D      coordinate       will be filed by (name party):


 14. Bifurcation
     D       The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
             action (specify moving party, type of motion, and reasons):




 15. Other motions

     D       The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




16. Discovery
     a.    CJ     The party or parties have completed all discovery.
     b.    CJ     The following discovery will be completed by the date specified (describe all anticipated discovery):
                                                         Description




    c.           The following discovery issues. including issues regarding the discovery of electronically stored Information, are
                 anticipated (specify):




CM-110 (Rev J<Ay 1, 2011)                                                                                                                 Pago4 af6
                                                   CA:SE MANAGEMfNT ~TATEMENT
             Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 32 of 35 Page ID #:37


                                                                                                                                         CM-110
        PLAINTIFF/PETITIONER;                                                                       CASE NUMBER:

  DEFENDANT/RESPONDENT:

 17. Economic l!tigatlon
      a.   D       This Is a limited civil case (I. e., the amount demanded is $25,000 or less) and the economic litigation procedures In Code
                   of Civil Procedure sections 90-98 will apply to this case.
      b.   D      This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                  discovery will be filed (if checked, explain spec/fica/Jy why economic litigation procedures relating to discovery or trial
                  should not apply to this case):




 18. Other Issues
     D        The party or parties request U,at the following additional matters be considered or determined at the case management
              conference (specify}:




 19. Meet and confer
      a.   D      The party or parties have met and conferred with all parties on all subjects required by rule 3. 724 of the California Rules
                  of Court (if not, explain) :




     b.    D      Aft.er meeting and confening as required by rule 3.724 of the California Rules of Court, the parties agree on the following
                  (specify):




20. Total number of pages attached (if any): _ _ _ __
 I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispu(e resolution,
 as well as other issues raised by th is statement, and will posooss !he authority to enter into stipulations on the.se issues at the time of
 the case management conference, including the written authority of the party where required .

Date:


                           [TYPE OR PRl   NAME)                                                    (SIGNATURE Of PARTY OR ATTORNEY)




                           (TYPE OR PRINT NAME)                                                    (SIGNATURE Of PARTY OR ATTORNEY)

                                                                                D      Additional signatures are attached.



CM·110[Rev. Juy 1, 2011]                                                                                                                 Pago5 of5
                                                  CASE MANAGEMENT STATEMENT
Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 33 of 35 Page ID #:38




                        EXHIBIT “F”
            Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 34 of 35 Page ID #:39




                         ALTERNATIVE DISPUTE RESOLUTION POLICY STATEMENT

                                   WAYS TO RESOLVE YOUR DJSPUTE WITHOUT A TRIAL
                                     Presented by the San Luis Obispo County Superior Court

               The mission of your Superior Court is to resolve civil disputes fairly and efficiently. It is the court's policy to
encourage persons involved in a lawsuit to consider methods other than a trial to resolve their disputes.

                Did you know that 95% of all cases filed in court do not go to trial? Most cases are settled or decided In some
other way. In fact, methods of settling disputes that do not require a trial have become the first choice of n:iost businesses,
government agencies and unions. Agreements to mediate or arbitrate disputes are now commonly found In contracts covering
employment, medical care, banking and insurance.

                  Alternative Dispute Resolution is a catch-all term that refers to the ways other than a trial that can be used to
resolve the dispute you brought to the courthouse. These options are typically less formal than trial and many provide
opportunities to reach an agreement through a problem-solving approach rather than the adversarial approach of a trial. ADR
can save time, reduce costs and increase your overall satisfaction with the outcome.

                                                  THE ADVANTAGES OF ADR

Reduce Legal Costs: Nearly all cases are resolved without a trial. If a settlement is likely anyway, wouldn't it be better to save
attorneys fees, court cos1s and experts fees by settling early? In a recent survey, two thirds said they saved money by using
ADR.

Reduce The Time Spent on the Dispute: A dispute can usually be decided or settled much sooner by using ADR. It is almost
always less expensive.

Increase Control Over the Result: Some methods of ADR allow the parties to fashion creative resolutions that are not
available in a trial. Other ADR methods permit the parties to entrust a decision about the dispute to an expert in a particular
field Instead of to a judge or a jury without tha same experience or knowledge. And in ADR, both the dispute and its resolution
can remain confidential.

Preserve Relationships: ADR Is generally a less adversarial and hostile forum for dispute resolution than a trial. An
experienced mediator or arbitrator can help the parties effectively communicate their neetls and point of view to the other side.
This can be an important advantage where the parties have a relationship to preserve.                             ·

Increase Satisfaction: In ADR, the parties usually have a better chance to tell their side of the story than they do in trial. This
increases the likelihood the case will settle as well as the parties= overall satisfaction with the outcome.

Improve Attorney-Client Relationships: Attorneys may benefit from ADR by being seen as problem-solvers instead of as
aggressive advocates. Quick, cost-effective results are likely to produce repeat and new business from clients and their friends
and associates.


                                               WHAT ARE THE ADR OPTIONS?

MEDIATION

                    In mediation, an Independent, neutral person called a mediator helps the parties reach a mutually acceptable
           resolution of their dispute. The mediator does not dacide the dispute but is trained to help the parties communicate so
           they can settle the dispute on terms they design themselves.
                    If mediation does not result in a settlement, the case is returned to court. And if the case goes to trial, there
           are laws lhat protect the confidentiality of the things discussed during mediation.

           Advantages: Medration leaves control of the outcome with the parties. It may be a particularly effective tool when the
CVDC O(I                                     ALTERNATIVE DISPUTE RESOLUTION                                    S LO nil o 9 .11, 4
!lev 07 / 01 / 02
Manda to ry
                                                         www.slocourts.net



                                                                                                                                        I
         Case 2:21-cv-03165 Document 1-1 Filed 04/13/21 Page 35 of 35 Page ID #:40




         parties have a continuing relationship to consider such as persons who work together, are neighbors or are members
         of the same family. Mediation is also effective where emotions are blocking a resolution. An effective neutral mediator
         can hear the parties out and help them communicate with each other in an effectfve and non-destructive manner.

         Disadvantages : Mediation may be Ineffective if one of the parties will not cooperate or is Ut'\Willing to compromise.
         And it may not be a good choice if the history of the parties includes abuse or victimization. Mediation may not
         produce a satisfactory resolution of the dispute if one of the parties has a significant advantage in power or rank than
         cannot be neutralized by the mediator.

ARBITRA TlON

                  In arbitration, an independent, neutral person called an arbitrator decides what the outcome of the dispute will
         be. Each side presents evidence supporting its case in a setting that is more informal than a trial. Rules of evidence
         are relaxed .

                   Arbitration may be either binding or non-binding . Binding arbitration means that the parties waive their
         tight to a trial and agree to accept the arbitrator's award as final. Generally, there is no right to appeal an arbitrator's
         final decision. Non-binding arbitration means that the parties are free to request a trial by a judge or a jury if they are
         unwilling to accept the arbitrator's findings and award.

         Advantages: Arbitration is informal and usually less expensive than a trial. If the dispute involves a particularly
         complex matter, the parties can select an arbitrator who has training or experience In the subject matter of the dispute.
          If the dispute is not complex, the parties may simply wish to avoid the expense of a trial

         Disadvantages: Generally, there is no appeal from a arbitrator's finding or award even if it is not supported by the
         evidence or the law. If a party to a non-binding arbitration requests a trial, there may be penaltres for failing to achieve
         a better result.

NEUTRAL EVALUATION

                  In early neutral evaluation, the parties employ an expert in the subject matter of the dispute and ask him or her
         to give them an opinion about how the dispute ought to be resolved . The expert's opinion is not binding and the
         parties use it to negotiate a resolution of the dispute.

         Advantages: Neutral evaluation can produce early, creative settlements. If the parties are willing to listen and to
         compromise, the opinion of an expert they mutually select can provide a solid foundation for a long-lasting agreement.

         Disadvantages: An expert can be expensive. The parties usually agree that neither the expert nor his or her opinion
         can be used in a trlal if they cannot agree.

COURT~SUPERVISED SETILEMENT CONFERENCE

                  Settlement conferences may be either mandatory or voluntary. In both types of settlement conferences, the
         parties and their attorneys meet with a judge or a court-supervised settlement conference officer. The settlement
         conference judge or officer does not make a decision that is binding upon the parties. The judge or settlement officer
         helps the parties evaluate the case and to make decisions about settlement.

         Advantages: A mandatory settlement conference gives the parties an opportunity before trial to negotiate a settlement
         in light of what they learned investigating the case and through discovery. The opinion afa settlement judge about the
         most likely outcome may Inspire tne parties to reevaluate their positrons.

         Disadvantages : A mandatory settlement conference is usually late in the life of a litigated dispute. It comes only after
         time and money has been spent preparing for trial. The parties' positions may have been hardened by what they have
         been through and they may be less willing to compromise.


CVDCOi                                     ALTERNATIVE DISPUTE RESOLUTION                                     SLO rul e 9, 11. 1
Rev 07/01/02
Manda tory
                                                        www.slocourts.net
